Title: From George Washington to Brigadier General James Clinton, 31 December 1778
From: Washington, George
To: Clinton, James


  
    Sir
    Philadelphia Decr the 31st 1778
  
I have been favoured with Your Letter of the 5th Inst. and with Your’s & Genl Hand’s of the 28th Ulto. The One you mention of the 20th never came to hand.
As the impediments which suspended General Schuyler from command are now removed by an Honorable acquittal—I have written him a line upon the subject of his resuming it, in the Department where he now is for the present. If this event takes place, you will till some new arrangement or disposition is made, consider yourself under his directions and receive orders from him accordingly.
With respect to Major Whiting’s application to be relieved—I have mentioned the matter to Genl Schuyler and he will give such orders about it, as circumstances will permit and justify. I have also mentioned to him the case of Lt Jonas Parker, and requested him to obtain a State of the Officers of the Regiment—of the vacancies and the periods when they happened, and to transmit it to the Board of War, who are to issue all Commissions in future.
I always hear of capital executions with concern, and regret that there should occur so many instances in which they are necessary. Aaron Williams appears to have deserved the fate he met with—and the service, from the number of desertions you mention in the York line, to have pointed to his early punishment. I am sir with great regard & esteem Yr Most Obedt servant

  Go: Washington

